This is an action wherein plaintiff seeks to enjoin defendant from interfering with the free use and possession of property owned and possessed by plaintiff. Plaintiff appeals devolutively from a judgment in the lower court rejecting his demands for a preliminary injunction. *Page 550 
In this court defendant files a motion to dismiss the appeal for the reason that since the trial of the case plaintiff has sold the property concerned to one William A. Taylor, who in turn has conveyed it to defendant; that plaintiff, having parted with the land, is without interest to prosecute the appeal which now presents a purely moot question.
Where a motion to dismiss an appeal is based on matters dehors the record, the case will be remanded for the sole purpose of taking evidence on the issues of fact raised in the motion. Levert v. Sterling Planting Co., 136 La. 1065, 68 So. 127.
The case is accordingly remanded to the lower court for the sole purpose of taking evidence on the question of present ownership raised in the motion to dismiss.